UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-4868



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


BARBARA HAMPTON,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-03-1024)


Submitted:   August 25, 2005                 Decided:   August 30, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Margaret A. Chamberlain, CHAMBERLAIN LAW FIRM, Greenville, South
Carolina, for Appellant.   Regan Alexandria Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Barbara Hampton appeals her conviction and fifty-month

sentence following her guilty plea to conspiracy to possess with

intent to distribute 100 grams or more of heroin, in violation of

21 U.S.C. §§ 841, 846 (2000).       Counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), in which she asserts

that there are no non-frivolous claims for appeal, but questions

whether the district court should have imposed a lesser sentence or

given   credit   for   time   served.      Hampton   was   notified   of   her

opportunity to file a pro se supplemental brief but has not done

so.

           Because Hampton received a sentence below the statutory

minimum, we find her challenge to be without merit.              She has not

argued,   and    cannot   establish,    a    Sixth   Amendment     error    at

sentencing. See United States v. Booker,___U.S.___, 125 S. Ct. 738

(2005); United States v. White, 405 F.3d 208, 220 (4th Cir. 2005).

Moreover, she has pointed to no fact or law to suggest that the

sentence imposed was improper or unreasonable.              Accordingly, we

affirm the judgment of the district court.

           In accordance with Anders, we have reviewed the entire

record and have found no meritorious issues for appeal. This court

requires that counsel inform her client, in writing, of her right

to petition the Supreme Court of the United States for further

review.    If the client requests that a petition be filed, but


                                   - 2 -
counsel believes that such a petition would be frivolous, then

counsel   may   move   in    this    court    for   leave   to   withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on the client.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court    and     argument   would    not   aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -